DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 12, term “a portion of the scenario data” should be –the portion of the scenario data—since “a portion of the scenario data—is mentioned in line 9.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartels (US Pub 2018/0096546).

a local access assembly adapted to operate between an access state and a no-access state (via a vehicle system unlocking and locking vehicle door; see paragraph [0023] and [0044]); 
a mobile device carried by a human (via mobile 130; see fig.1), the mobile device including at least one of an accelerometer system and a gyroscope system configured to detect motion (via acceleration/gyro sensors 220), and output a command signal indicative of the detected motion to the local access assembly to effect actuation from the no-access state to the access state (detecting a motion interaction of a user on or with the mobile and accessing, in a memory device of the mobile radio, a characteristic user interaction that corresponds to a vehicle opening command; see paragraphs [0023] and [0027]); 
one or more electronic storage mediums configured to store preprogrammed scenario data, wherein at least a portion of the scenario data includes a preprogrammed gesture indicative of an intent to operate the local entry device; and one or more processors configured to receive the detected motion and match the detected motion to a portion of the scenario data (“the user moves toward the vehicle and in so doing taps briefly twice with the flat of his hand on his smartphone, which is in his trouser pocket. The smartphone registers this definite laterally acting vibration and can distinguish it from the general walking motion of the user” (see paragraph [0027]) “there is provision for the characteristic user interaction to comprise a particular combination of tapping, turning and/or vibrations that has previously been stored in the mobile radio. In this way, it is possible for erroneous operating actions or incorrect identification to be reduced, 
As of claim 2, Bartels discloses the detected motion is a compound motion that includes a gesture motion indicative of an intent of the human to gain access and at least one parameter associated with the human, and the compound motion is matched to at least the portion of the scenario data to differentiate the parameter from the gesture motion (see paraqgrpah [0027], “the detecting of a motion interaction or audio interaction of the user comprises detecting tapping, turning and/or vibrations. In an exemplary use sequence, the user moves toward the vehicle and in so doing taps briefly twice with the flat of his hand on his smartphone, which is in his trouser pocket. The smartphone registers this definite laterally acting vibration and can distinguish it from the general walking motion of the user”). 
As of claim 3, Bartels discloses that the at least one parameter includes the motion of walking (see rejection of claim 2, “The smartphone registers this definite laterally acting vibration and can distinguish it from the general walking motion of the user” see paraqgrpah [0027]).  
As of claim 8, Bartels discloses that the mobile device is a smart phone (via mobile 130 being a smartphone; see paraqgrpah [0027]). 
As of claim 9, Bartels discloses that the mobile device includes one of the one or more processors and one of the one or more electronic storage mediums (via mobile 130 comprising microprocessor 228 and memory 216/218; see paragraphs [0051]-[0052]).

As of claim 12, Bartels discloses preprogramming an array of compound motions to be utilized by the mobile device (via characteristic user interaction comprising a particular combination of tapping, turning and/or vibrations that has previously been stored in the mobile radio; see paraqgrpah [0028]).  
As of claim 13, Bartels discloses the array of compound motions includes the human walking while performing the gesture (via user walking an tapping the mobile 130; see paraqgrpah [0027]).  
As of claim 14, Bartels discloses that the array of compound motions includes at least one parameter including at least one of location of the mobile device carried by the user, light, and temperature (via mobile 130 carried by the user in trouser pocket; see paragraph [0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (US Pub 2018/0096546) in view of Soleimani (9,483,887)
As of claims 4-5, Bartels discloses all the limitations of the claimed invention as mentioned in claim 2 above, Bartels further discloses that the mobile is a smartphone and it is well known in the art that the smart hones include a lights and temperature sensors, however it does not explicitly discloses that the at least one parameter is light or temperature.
Soleimani discloses an access control system wherien a mobile device 230 includes a temperature sensor and light sensor. Soleimani further discloses that the mobile device takes into consideration reading from temperature, light sensor, IMU (detecting movement associated with user 240 walking) in performing access control function (see col. 9, lines 1-10).
From the teaching of Soleimani it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Bartels to include the function of temperature system and light system as taught by Soleimani in .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (US Pub 2018/0096546) in view of DeBates (10,108,272).
As of claims 6-7, Bartels discloses that the user can perform tapping turning, vibrating gesture on the mobile 130 (see paragraph [0027]). However it does not disclose that the gesture is human waving or swiping. 
DeBates discloses a wearable device with gesture recognition to perform access control wherein the predetermined gesture is swiping motion (see col. 9, lines 1-4). As disclosed in the fig. 3 the user is not holding the device in the hand.
From the teaching of DeBates it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Bartels to include the function of swiping motion as taught by DeBates in order to allow user to perform different gestures to unlock door.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mittermeier (US Pub 2014/0379175) discloses that a radio key includes a gesture detection module, which is configured to detect a movement sequence of the radio key; and a control module, which is configured to initiate the execution of a function associated with the detected movement sequence in the vehicle.

Berezin et al. (US Pub 2018/0253918) discloses a vehicle access system, wherien a mobile device 12 location (front pocket, back pocket, backpack etc.) is taken into consideration while performing access control features (see paragraph [0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NABIL H SYED/Primary Examiner, Art Unit 2683